Citation Nr: 1529008	
Decision Date: 07/07/15    Archive Date: 07/15/15

DOCKET NO.  09-23 359A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an increased rating for right knee degenerative arthritis changes, currently rated at 10 percent disabling prior to September 4, 2009, and rated at 20 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1987 to September 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York which addressed the assigned ratings for the Veteran's right knee disability (degenerative changes of the right knee and chondromalacia of the right patellofemoral joint with right anterior cruciate ligament tear postoperative).  In this case, the Veteran has only appealed the issue of degenerative changes to the right knee, not chondromalacia of the right knee;  thus, the Board's analysis will focus on this matter alone.  In an April 2010 rating decision, the RO partially granted an increased rating for the Veteran's right knee from 10 percent to 20 percent disabling, effective September 4, 2009.  The case was remanded by the Board in October 2012 in order to obtain updated treatment records and to afford the Veteran an updated VA examination.  The Veteran continues to appeal to the Board for the assignment of higher ratings for this disability.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Veteran submitted a waiver of his right to have the RO review newly submitted evidence and allowing the Board to proceed with an appeal.


FINDING OF FACT

Throughout the appeal period, the Veteran's right knee disability picture approximates a limitation of flexion of 90 degrees at worst and a limitation of extension of 15 degrees at worst, with painful movement.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent prior to September 4, 2009, and 20 percent disabling thereafter, under Diagnostic Code 5261 for a right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5256-5263 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION


I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Prior to initial adjudication, a letter dated in December 2008 satisfied the duty to notify provisions with regard to the Veteran's claim.  

The Veteran's available service treatment records, VA medical treatment records, service personnel records, and indicated private medical records relating to the Veteran's claimed disability has been obtained.  

VA examinations adequate for adjudication purposes were provided to the Veteran in connection with his claim in June 2008, December 2008, January 2010, March 2013, and April 2013.  The examinations are adequate because they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they describe his knee disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

In October 2012, the Board remanded the Veteran's case, in order to obtain updated treatment records from the VA after December 2010, the most recent records in the file, and from the Veteran's private physician from May 2010 on, and to provide the Veteran with another VA examination.  The RO obtained the Veteran's VA records from December 2010 to 2013, and sent a letter to the Veteran asking him to send any records from his private physician since May 2010.  The Veteran did not submit any new evidence in response to the letter.  Additionally, the Veteran underwent two VA examinations, in March and April 2013, that complied with the remand directives.  Based on the actions taken by the RO, the Board finds that there was substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U.S. 396, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.

II. Increased Rating for the Right Knee

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2014).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2013); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant. 38 C.F.R. § 4.3 (2013).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2014).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In December 2007, the Veteran had a right knee MRI.  The Veteran's physician, R.R., M.D., noted his impressions as a small effusion and a popliteal cyst, a previous ACL reconstruction with complete chronic tearing of the ACL graft and findings consistent with roof impingement, a previous partial medial meniscectomy with post medial meniscectomy change and recontouring without recurrent tear, a moderate osteoarthritic change in the medial and lateral tibiofemoral compartments, and moderate to high-grade chondromalacia patellae of the medial facet.

The Veteran underwent knee surgery in December 2007.  He was evaluated for physical therapy in December 2008.  In January 2008, the Veteran had a follow-up appointment.  The Veteran described his pain as moderate and occasional, particularly at night.  Upon examination, his right knee showed no edema or ecchymosis, and no pain or tenderness.  The popliteal angle was 30 degrees.  He had active flexion of 110 degrees and active extension of 0 degrees.

In February 2008, the Veteran had a follow-up appointment.  The Veteran's physician noted mild to moderate intermittent pain and soreness.  The Veteran also had an antalgic gait and extraarticular swelling, with no deformity, a healed surgical incision, and intact neurovascularity.  The popliteal angle was 50 degrees.  The Veteran's range of motion showed flexion of 95 degrees and extension of 5 degrees.  In March 2008, the Veteran's physician noted no ecchymosis in the right knee, but noted there was medial quad atrophy, intact neurovascularity, and a well-healed surgical scar.  In May 2008, the Veteran's physician noted no ecchymosis in the right knee, but noted there was medial peripatellar pain and tenderness.  There was also patellar crepitus and medial quad atrophy, but no deformity.  The Veteran's flexion was noted as 115 degrees, with extension of 0 degrees.  The Veteran was able to perform a near full functional squat, but his right leg single leg squat was poor and he demonstrated significant quad and glute weakness.

In June 2008, the Veteran underwent a VA examination for his right knee.  The examiner acknowledged the December 2007 surgery, and noted that since the surgery the Veteran reported he continued to have pain and swelling.  The Veteran also indicated that he returned to work as a truck driver in May 2008, and getting in and out of his truck was extremely painful due to his knee.  He lost one day of work due to knee pain, and reported that during his shifts his knee would become swollen and would lock or give out on him.  He took Motrin for pain, and did not wear a brace or use an assistive device.  He could no longer play softball, do any twisting or climbing, and was limited in doing household chores.  The Veteran also reported daily flare-ups, usually lasting a few hours.  

The VA examiner noted that the Veteran had a limping gait, and there was some swelling of the knee and tenderness upon palpation.  The Veteran's range of motion was limited to 90 degrees, with painful motion beginning at 80 degrees, and extension was 10 degrees with painful motion beginning at 20 degrees.  The examiner indicated that she did not test for the DeLuca factors, due to the Veteran's pain and stiffness, but that the Veteran's knee was stable.  The examiner's impression showed chondromalacia of the right patellofemoral joint with a right ACL tear requiring a second surgery for an ACL allograft with a reconstruction, medial and lateral meniscectomies and synovectomy as well as debridgement of the medial femoral condyle, and osteoarthritis of the right knee.

In December 2008, the Veteran underwent another VA examination.  The examiner noted that after his surgery, the Veteran felt his knee was worse with chronic daily pain, and flare-ups continuing on a daily basis and lasting for several hours to a full day.  The Veteran also stated that his knee locked and gave out on him, and swelled on a daily basis.  He stated that he could no longer kneel or squat, and that he avoided sitting or standing for prolonged periods of time.  He took Motrin or Lortab for pain, which helped but did not relieve his symptoms.  He continued in physical therapy, and had a cortisone shot two months prior to the examination, which wore off after three weeks.  The Veteran was given a brace, but did not feel there was an improvement in his abilities with the brace on.  He did not walk with an assistive device and was able to complete activities of daily living without assistance, but he was unable to do yard work, including snow removal, or play softball or football.  The Veteran lost several days of work and a significant amount of overtime pay due to his knee.  

On inspection of the knee, the examiner opined that there was swelling, especially along the medial joint compartment, with tenderness in that area and on the inferior portion of the patella.  The Veteran's flexion was 90 degrees with pain beginning at 80 degrees, and his extension was 10 degrees, with pain beginning at 20 degrees.  The examiner noted that she did not perform tests for the DeLuca requirements due to the Veteran's pain and stiffness.  The examiner also stated that the Veteran had arthritis, as diagnosed from an x-ray, and that the Veteran had suspected intra-articular loose bodies laterally.

The Veteran underwent another knee surgery in February 2009, in order to remove loose bodies and remove the Veteran's medial and lateral menisci.  The Veteran had a follow-up visit with regard to this surgery in March 2009, at which the Veteran's physician noted that there was an effusion in the Veteran's knee, and peripatellar pain and tenderness.  There was no deformity, although there was quad atrophy, and the surgical scar was benign.  At an April 2009 follow-up, the Veteran's flexion was noted as 100 degrees, with extension of 10 degrees.  In a July 2009 follow-up, the Veteran's knee had no edema, and had flexion of 90 degrees and extension of 0 degrees.  He continued to have swelling in the knee and medial tenderness.  The Veteran also underwent x-rays of the knee, which indicated significant calcification of the superior aspect of the patella and some spurring on the inferior aspect.

In August 2009, the Veteran underwent another knee surgery, to perform an ACL reconstruction with partial medial and lateral meniscectomies, removal of a loose body, and debridement patella, femoral trochlear groove, and medial and lateral femoral condyles.  Later in August 2009, the Veteran was seen for a follow-up appointment.  The Veteran was limping, and ambulating with crutches, with global ecchymosis and effusion, and global pain and tenderness.  In September 2009, the Veteran had effusion, but no crepitus and no deformity.  His flexion was 95 degrees and his extension was 5 degrees.  In November 2009, the Veteran's knee showed no ecchymosis or edema, but did have joint line tenderness and a popliteal angle was 30 degrees.  The Veteran's active flexion was 115 degrees and his extension was 0 degrees.

In January 2010, the Veteran underwent another VA examination.  At the time of the examination, the Veteran had chronic right knee pain, stiffness, swelling, giving way six episodes per week, and no signs of drainage.  He had flare-ups every evening, lasting into the evening.  He used a brace, but no other ambulatory assistants.  The Veteran reported being able to stand and walk for 30 minutes, but being limited totally with bending or squatting with his right knee.  The Veteran was laid off from his job as a truck driver in February 2009.  At the examination, the Veteran walked with a limp, and there was a bony prominence over the medial aspect of his right knee.  There was no abnormality of temperature upon palpation, but there was crepitus, swelling, and joint line pain.  The Veteran's extension was 15 degrees, and flexion was 90 degrees with pain.  The Veteran's flexion and extension remained the same on repetitive use.

In February 2010, the Veteran had another follow-up visit with his private physician.  The Veteran reinjured his knee slipping and falling down basement stairs while doing laundry, and reported swelling and pain.  He described the pain as continuous, and that he occasionally woke up at night from the pain.  The pain is worsened with weather, walking, running, sleeping, using the knee, driving, sitting for long periods of time, bending, standing for long periods of time, or moving his knee, and it was relieved by medication and ice.  The Veteran showed no ecchymosis or edema, but did show medial joint line pain and tenderness.  His flexion was 90 degrees and extension was 0 degrees.  At that appointment, the Veteran underwent a cortisone shot.  In March 2010, the Veteran underwent a series of three injections.  In May 2010, the Veteran wore a knee brace and complained of continuing pain and swelling.  The knee showed some tenderness of the anteromedial joint line, with slight decreased flexion as compared to the left.

In December 2010, the Veteran underwent x-rays of his knee.  No interval change was recognized, but the images showed small osteophytes of the medial joint compartment.  There was no cartilage loss and normal knee alignment.  Tiny articulating patellar osteophytes were present, as well as small suprapatellar effusion.

In December 2010, the Veteran went to his local VA Medical Center because his knee pain was "unbearable."  The Veteran had been back to work for three weeks and was having a difficult time walking and sleeping because of the pain.  The Veteran rated his pain as four out of ten at rest and ten out of ten after work in the evening, and described the pain as sharp and constant, with worsening in the evening, with walking, and with quick movement.  The Veteran's right knee flexion was recorded as 98 degrees with an extension of 5 degrees.

The Veteran had physical therapy for his knees from December 2010 to February 2011.  In July 2011 the Veteran was fitted for a knee brace.  The Veteran was seen in August 2011 and March 2012 for knee pain.  In July 2012, the Veteran's VA physicians noted that he graduated from school in December 2010 and was trying to find a sedentary job, but that he had been working on loading docks.  The Veteran planned to switch to the midnight shift in the hopes that it would be more sedentary.

In October 2012, the Veteran had a physical medicine rehabilitation consultation.  He stated that both knees would occasionally lock or give way.  The physician noted that the Veteran's right knee pain was mostly on the medial joint line superior and inferior laterally over the iliotibial band distal tendon, and that the pain was described as sharp, dull and unstable, with locking, clicking and giving way.  The pain was worse with prolonged sitting.  The Veteran's flexion was 100 degrees and his extension was 5 degrees, with 4 to 4-/5 strength and a popliteal angle of 40 degrees.  The Veteran had patellar grind medially and laterally.

In March 2013, the Veteran underwent another VA examination.  The VA examiner described the Veteran's history, indicating that the Veteran continued to have chronic knee pain, rated seven out of ten, swelling, with joint effusion daily, and giving out daily.  The Veteran took Lortab and Voltaren to alleviate his symptoms.  He reported flare-ups every evening due to its use during the day, with pain rated at ten out of ten.  The Veteran also noted that he had difficulty getting out of bed in the morning due to his knee locking or becoming stiffer, and that his pain causes him to have poor sleep.  The Veteran used a brace but no cane, crutches or walker, and reported difficulty dressing in the morning due to locking and stiffness of the knee.  He could stand and walk for 30 minutes, and was limited totally with bending or squatting with his right knee.  The examiner noted the Veteran was currently employed as a truck driver, and reported that because of knee pain, the Veteran could not play sports, play with his son like he would like to, or do basic lawn care and maintenance such as shoveling snow or mowing the grass.

The Veteran's flexion in the right knee was 100 degrees, with painful motion starting at 100 degrees, and his extension was 5 degrees, with painful motion starting at 5 degrees.  The Veteran was unable to perform repetitive use testing, because he had too much pain.  The examiner noted that the Veteran had functional loss in the form of less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, instability of station, disturbance of locomotion, and interference with sitting, standing and weight-bearing.  He had pain on palpation, though his strength was 5/5.  The examiner indicated that the Veteran had surgeries related to the meniscus, including four meniscectomies of the right knee, and that as a result the Veteran had a meniscal condition which caused or resulted in meniscal dislocation, meniscal tearing, frequent episodes of pain, frequent episodes of locking, and frequent episodes of effusion.  The examination also noted that the Veteran used a brace occasionally, and that his knee condition affected his ability to work as a truck driver because it was difficult to climb into and out of his cab and his knee became stiff and painful after long bouts of sitting.  He indicated that he had increased pain with pivoting, and that he had missed about 65 or 70 days of work due to his knee.

In April 2013 the Veteran underwent another VA examination.  The Veteran's flexion was 110 degrees, with painful motion beginning at 100 degrees, and his extension was 0 degrees.  After repetitive use testing, the Veteran's flexion remained at 110 degrees, and the examiner did not indicate the Veteran's extension.  The examiner indicated that the Veteran had functional loss of the right knee in the form of less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight-bearing.  The Veteran also had tenderness to palpation.  His muscle strength was 5/5, and the examiner was unable to test joint stability.  The examiner indicated that the Veteran did not have meniscal conditions or surgical procedures for meniscal conditions, and that he did not have a meniscectomy.  The examiner also noted regular use of the Veteran's knee brace.

The Veteran is currently service connected for: 1) degenerative changes of the right knee (rated at 20 percent under Diagnostic Code 5261) and 2) chondromalacia of the right patellofemoral joint with right anterior cruciate ligament tear, postoperative (rated at 20 percent under Diagnostic Code 5257).  The rating for service-connected post-operative chondromalacia patella of the right knee is not currently on appeal. 

There are two Diagnostic Codes for limitation of motion of the knee; they provide criteria for limitation of flexion and extension of the leg.  38 C.F.R. § 4.71a (2014).  When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

Under Diagnostic Code 5260, limitation of flexion of the leg, a noncompensable evaluation is warranted when flexion is limited to 60 degrees.  A 10 percent evaluation is warranted when flexion of the leg is limited to 45 degrees.  A 20 percent evaluation is warranted when flexion is limited to 30 degrees.  A 30 percent evaluation is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a (2014).  Normal flexion is 140 degrees.  38 C.F.R. § 4.71, Plate II (2014).

Under Diagnostic Code 5261, limitation of extension of the leg, a noncompensable evaluation is warranted when extension is limited to 5 degrees.  A 10 percent evaluation is warranted when extension of the leg is limited to 10 degrees.  A 20 percent evaluation is warranted when extension is limited to 15 degrees.  A 30 percent evaluation is warranted when extension is limited to 20 degrees.  38 C.F.R. § 4.71a (2014).  Normal extension is 0 degrees.  38 C.F.R. § 4.71, Plate II (2014). The Veteran's flexion was consistently recorded as between 90 and 115 degrees, most commonly at 100 degrees.  The Veteran's extension was recorded as between 0 and 15 degrees, most commonly at 0 or 10 degrees.

The Veteran is already compensated under Diagnostic Code 5261 at 20 percent, and was rated at 10 percent prior to September 4, 2009.  Prior to the Veteran's January 2010 VA examination, the Veteran's extension was between 0 and 10 degrees, warranting the 10 percent evaluation granted but no more.  At the January 2010 evaluation, the Veteran's extension was measured as 15 degrees.  In order to be compensated at 20 percent prior to September 4, 2009, the Veteran's extension must have been limited to 15 degrees, and in order to be currently compensated at 30 percent, the Veteran's extension must be limited to 20 degrees.  The Veteran's extension was not limited to 15 degrees prior to September 4, 2009, and is not currently limited to 20 degrees in any of the measurements taken during the appeal period.  Even when considering functional limitations due to pain and other factors identified in 38 C.F.R. §§ 4.40, 4.45, and assuming that the Veteran's flexion ended at 90 degrees and extension ended at 15 degrees, his limitation of flexion is not limited to 45 degrees, which is necessary for a compensable evaluation under Diagnostic Code 5260, and his limitation of extension is not limited to 20 degrees, which is necessary for a higher evaluation under Diagnostic Code 5261.  Additionally, since his limitation of extension was not limited to more than 10 degrees prior to September 4, 2009, he does not qualify for a higher rating of 20 percent during that period.

The Veteran has advanced competent, credible lay assertions of right knee pain.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  However, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40. 

The Veteran also has a diagnosis of arthritis, diagnosed by x-ray; therefore he would be eligible under Diagnostic Code 5010, which uses the standards of Diagnostic Code 5003, for compensation for traumatic arthritis.  Under those codes, a 10 percent evaluation is warranted when there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups, and 20 percent rating is warranted where there is x-ray evidence of the involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a (2014).  The knee is considered a major joint.  38 C.F.R. § 4.45(f) (2014).  However, a veteran is not entitled to separate compensable disability awards for both arthritis (under Diagnostic Codes 5003 and 5010) and limitation of motion (under another Diagnostic Code) in the same joint.  Hicks v. Brown, 8 Vet. App. 417 (1995); Lichtenfels v. Derwinski, 1 Vet. App 484, 488 (2014).  In this case, the Veteran's 20 percent rating under Diagnostic Code 5261 already contemplates the painful motion associated with arthritis and to assign a rating under Diagnostic Codes 5003 or 5010 would constitute pyramiding.  38 C.F.R. § 4.14 (2014); see also Esteban v. Brown, 6 Vet. App. 259 (1994).  For these reasons, Diagnostic Codes 5003 and 5010 are not more favorable to the Veteran. 

With respect to an extraschedular rating under 38 C.F.R. § 3.321(b), the applicable rating criteria adequately contemplate the manifestations of the Veteran's painful limitation of motion with some functional loss due to the factors set forth in DeLuca.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected right knee disability.  See 38 C.F.R. § 4.1 (2014).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Finally, a TDIU is not warranted because the evidence does not show that his right knee disability renders him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  Although the Veteran has been unemployed at times during the appeal period, the evidence did not show that it was solely because of his service-connected right knee disability, nor does he so contend.


ORDER

An evaluation in excess of 10 percent prior to September 4, 2009, and 20 percent thereafter, for limitation of motion of the right knee is denied.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


